17‐2812‐cv 
Disability Rights N.Y. v. New York et al. 
                                                          
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                                             

                                              August Term 2018 

         (Argued:          August 16, 2018                    Decided:      February 15, 2019) 

                                             Docket No. 17‐2812‐cv 
                                                                             

                                   DISABILITY RIGHTS NEW YORK,  
                                                          
                                                              Plaintiff‐Appellant, 
                                                          
                                                        v. 
                                                          
      STATE OF NEW YORK, NEW YORK STATE UNIFIED COURT SYSTEM, JANET 
      DIFIORE, as Chief Judge of the New York State Unified Court System, 
    LAWRENCE K. MARKS, as Chief Administrative Judge of the New York State 
                             Unified Court System,    
                                                          
                                                              Defendants‐Appellees. 
                                                                             

                     ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                         FOR THE SOUTHERN DISTRICT OF NEW YORK 

                                                                             
Before: 
                          CABRANES, LYNCH, and CHIN, Circuit Judges. 
                                                                             
             Appeal from a judgment entered in the United States District Court 

for the Southern District of New York (Hellerstein, J.) granting defendants‐

appelleesʹ motion for judgment on the pleadings and dismissing the complaint.  

Plaintiff‐appellant Disability Rights New York (ʺDRNYʺ) alleges constitutional 

and other deficiencies in the manner in which guardianship proceedings are 

conducted in New York Surrogateʹs Court under Article 17A of the Surrogateʹs 

Court Procedure Act.  Relying on Younger v. Harris, 401 U.S. 37 (1971), and 

OʹShea v. Littleton, 414 U.S. 488 (1974), the district court determined that it was 

required to abstain from hearing the case.  On appeal, DRNY contends that the 

district court erred in abstaining. 

             AFFIRMED. 
                                                             

                           JENNIFER J. MONTHIE (Lara H. Weissman, on the brief), 
                                 Disability Rights New York, Albany, New York, 
                                 for Plaintiff‐Appellant. 
                            
                           MARK S. GRUBE, Assistant Solicitor General (Barbara D. 
                                 Underwood, Solicitor General, Steven C. Wu, 
                                 Deputy Solicitor General, on the brief), for Letitia 
                                 James, Attorney General for the State of New 
                                 York, New York, New York, for Defendants‐
                                 Appellants.  
                                                 ___________ 

 


                                            2 
 
CHIN, Circuit Judge: 

              Article 17A of the New York Surrogateʹs Court Procedure Act (the 

ʺSCPAʺ) governs guardianship proceedings in New York State Surrogateʹs Court 

for individuals with intellectual and developmental disabilities.  The statute was 

enacted in 1969 to permit the appointment of parents or other interested persons 

as guardians for individuals unable to care for themselves.  Plaintiff‐appellant 

Disability Rights New York (ʺDRNYʺ) brought this action below contending that 

the statute is unconstitutional because it does not provide adequate protection 

for these individuals, and seeking declaratory and injunctive relief to compel 

defendants‐appellees ‐‐ the State of New York, its court system, and its Chief 

Judge and Chief Administrative Judge (ʺDefendantsʺ) ‐‐ to alter the manner in 

which guardianship proceedings are conducted. 

              The district court did not reach the merits of DRNYʹs claims as it 

granted Defendantsʹ motion for judgment on the pleadings, abstaining pursuant 

to Younger v. Harris, 401 U.S. 37 (1971), and OʹShea v. Littleton, 414 U.S. 488 (1974). 

              For the reasons set forth below, we affirm the judgment of the 

district court.1  

                                                 
1           As we affirm on abstention grounds, we do not reach the issue of standing raised 
by Defendants on appeal because we may ʺdecide a case under Younger without 
                                             3 
 
                                     BACKGROUND 

A.     Relevant Statutory Provisions 

              New York State utilizes two primary procedures related to legal 

guardianships:  Article 17A of the Surrogateʹs Court Procedure Act (the ʺSCPAʺ) 

and Article 81 of the New York Mental Hygiene Law (the ʺMHLʺ).   

       1.     Article 17A 

              Article 17A governs guardianship proceedings in New York State 

Surrogateʹs Court for individuals with intellectual and developmental 

disabilities.  It was designed primarily to allow parents to serve as long‐term 

guardians of children who cannot care for themselves.  See In re Chaim A.K., 885 

N.Y.S.2d 582, 586 (Sur. Ct. New York County 2009).  Guardianships are not 

limited, however, to parent‐child relationships, and guardianship can be 

obtained by any ʺinterested person,ʺ including certain non‐profit organizations.  

See SCPA §§ 1751, 1760.   




                                                 
addressing [DRNYʹs] constitutional standing to bring suit.ʺ  Spargo v. N.Y. State Commʹn 
on Judicial Conduct, 351 F.3d 65, 74 (2d Cir. 2003); see also Ruhrgas AG v. Marathon Oil Co., 
526 U.S. 574, 585 (1999) (reaffirming the inherent flexibility that federal courts exercise 
ʺto choose among threshold groundsʺ for disposing of a case without reaching the 
merits). 
                                              4 
 
             Article 17A guardianships, which allocate broad decision‐making 

authority to the petitioner over the individual with alleged disabilities, are 

obtained through judicial proceedings before the New York Surrogateʹs Court.  

See In re Chaim A.K., 885 N.Y.S.2d at 585.  These procedures are designed to be 

accessible to lay people.  See id.  ʺVirtually allʺ Article 17A proceedings are 

uncontested and devoid of controversy.  See In re Derek, 821 N.Y.S.2d 387, 390 

(Sur. Ct. Broome County 2006).   

             An Article 17A proceeding commences with service of notice by the 

person seeking guardianship to a wide range of interested parties.  See SCPA 

§ 1753.  The court then conducts a hearing at ʺwhich [the potential ward] shall 

have the right to a jury trial.ʺ  Id. § 1754(1).  The court can dispense with a 

hearing with the consent of both parents.  Id.  The individual with an alleged 

disability shall be present at the hearing, unless the court is satisfied that such 

person is ʺmedically incapable of being presentʺ or that her presence would not 

be in her best interest.  Id. § 1754(3).  Though Article 17A does not provide for the 

right to an attorney, courts have sometimes appointed attorneys in difficult 

cases.  See, e.g., In re Zhuo, 42 N.Y.S.3d 530, 532 (Sur. Ct. Kings County 2016).  To 

obtain an Article 17A guardianship, a petitioner must present proof that two 



                                           5 
 
physicians (or a physician and a psychologist) have certified that (1) the 

individual has an intellectual or developmental disability that makes managing 

her own life impractical, (2) the situation is ʺpermanentʺ or ʺlikely to continue 

indefinitely,ʺ and (3) guardianship is in the individualʹs best interests.  See SCPA 

§§ 1750, 1750‐a.  Courts have recognized that the ʺbest interestsʺ standard is a 

lower standard of proof than the clear and convincing evidence standard.  In re 

Mueller, 887 N.Y.S.2d 768, 769 (Sur. Ct. Dutchess County 2009).  Once a petition is 

granted, the court retains jurisdiction over the guardianship and may modify it 

at the request of the ward or anyone acting on her behalf.  See SCPA §§ 1755, 

1758. 

         2.    Article 81 

               Article 81 governs guardianship proceedings in New York State 

Supreme Court.  Unlike Article 17A, Article 81 is designed primarily to deal with 

elderly, disabled adults.  In re Lavecchia, 170 Misc. 3d 211, 213 (Sup. Ct. Rockland 

County 1996).  Article 81 is not limited to individuals diagnosed with specific 

disabilities, but instead is designed for adults with ʺfunctional limitationsʺ that 

impede their ability to provide for their own personal needs.  MHL § 81.02.   




                                          6 
 
             Article 81 has different requirements than Article 17A.  For example, 

under Article 81 the court must hold a hearing, at which the prospective ward 

must be present.  Id. § 81.11(a), (c).  At the hearing, the petitioner has the burden 

of establishing the need for guardianship by ʺclear and convincing evidence.ʺ  Id. 

§§ 81.02(b), 81.12(a).  And once a petition has been granted, guardians have 

ongoing disclosure requirements.  See, e.g., id. § 81.31 (requiring the guardian to 

file an annual report with the supervising court).  In sum, Article 81 proceedings 

contain more checks and oversight than Article 17A proceedings:  They require 

more detailed pleadings, proof, and notice, and they provide appointed counsel, 

a hearing that the potential ward must attend, ongoing supervision and 

reporting, and narrowly tailored guardianship powers.  These more robust 

standards form the basis for DRNYʹs argument on the merits. 

B.    Procedural Background 

             On September 21, 2016, DRNY brought this action to, inter alia, 

enjoin defendants from appointing legal guardians pursuant to Article 17A.  

DRNY alleges that Article 17A proceedings, as currently administered, do not 

meet the standards of due process and equal protection.  Rather than citing the 

circumstances of specific individuals subject to Article 17A proceedings, 



                                          7 
 
however, DRNYʹs complaint relies primarily on a comparison of the two New 

York State guardianship schemes ‐‐ Article 71A of the SCPA and Article 81 of the 

MHL. 

             DRNY brought suit pursuant to (1) 42 U.S.C. § 1983, (2) Section 504 

of the Rehabilitation Act of 1973 (the ʺRehabilitation Actʺ), 29 U.S.C. § 794, and 

(3) Title II of the Americans with Disabilities Act (the ʺADAʺ), 42 U.S.C. § 12132.  

DRNY asked for a declaration that Article 17A violates the Constitution, the 

ADA, and the Rehabilitation Act.  It also sought an injunction requiring 

defendants to take certain actions in Article 17A guardianship proceedings, such 

as providing notice, applying a certain burden of proof, and providing 

substantive and procedural rights equal to those provided in Article 81 

proceedings.  Appʹx at 41‐42. 

             Defendants answered the complaint and moved for judgment on the 

pleadings.  On August 16, 2017, the district court granted defendantsʹ motion on 

abstention grounds pursuant to Younger v. Harris, 401 U.S. 37 (1971), and OʹShea 

v. Littleton, 414 U.S. 488 (1974).  The district court held that DRNYʹs claims fell 

ʺsquarelyʺ under the third of the three categories of cases in which Younger 

principles require a federal court to refuse to exercise its jurisdiction in deference 



                                           8 
 
to state courts.  Disability Rights N.Y. v. New York, No. 16‐cv‐7363, 2017 WL 

6388949, at *2 (S.D.N.Y. Aug. 16, 2017) (citing Sprint Commcʹns, Inc. v. Jacobs, 571 

U.S. 69, 78 (2013)).  The district court also relied on OʹShea, holding that the 

proposed injunction would impose ʺstandards on state court proceedings that 

ʹwould require for their enforcement the continuous supervision by the federal 

court over the conduct ofʹ those proceedings.ʺ  Id. (quoting OʹShea, 414 U.S. at 501 

(alteration omitted)).  DRNY timely appealed.2 

                                       DISCUSSION 

              DRNY argues that the district court erred in abstaining from 

exercising its jurisdiction.  In particular, DRNY argues that the district court 

erred in holding that the third Younger category applies.  It also argues that the 

district courtʹs reliance on OʹShea is misplaced.  For the reasons set forth below, 

we conclude that the district court correctly abstained under OʹShea. 

I.     Applicable Law 

              We review de novo the ʺessentiallyʺ legal determination of whether 

the requirements for abstention have been met.  Diamond ʺDʺ Constr. Corp. v. 



                                                 
2           ʺ[A]n order of abstention is considered final for purposes of appeal, at least when 
the order applies to the entire complaint.ʺ  Pathways, Inc. v. Dunne, 329 F.3d 108, 113 (2d 
Cir. 2003). 
                                               9 
 
McGowan, 282 F.3d 191, 197‐98 (2d Cir. 2002); accord Schlager v. Phillips, 166 F.3d 

439, 441 (2d Cir. 1999). 

             In general, ʺfederal courts are obliged to decide cases within the 

scope of federal jurisdiction.ʺ  Sprint, 571 U.S. at 72.  The Supreme Court, 

however, has recognized ʺcertain instances in which the prospect of undue 

interference with state proceedings counsels against federal relief.ʺ  Id. 

              Federal courts must abstain where a party seeks to enjoin an 

ongoing, parallel state criminal proceeding, to preserve the ʺlongstanding public 

policy against federal court interference with state court proceedingsʺ based on 

principles of federalism and comity.  Younger, 401 U.S. at 43‐44.  The Younger 

doctrine has been extended beyond ongoing criminal cases to include particular 

state civil proceedings akin to criminal prosecutions, see Huffman v. Pursue, Ltd., 

420 U.S. 592 (1975), or that implicate a stateʹs interest in enforcing the orders and 

judgments of its courts, see Pennzoil Co. v. Texaco, Inc., 481 U.S. 1 (1987).  In Sprint, 

the Supreme Court held that Youngerʹs scope is limited to these three 

ʺexceptionalʺ categories ‐‐ ʺongoing state criminal prosecution,ʺ ʺcertain civil 

enforcement proceedings,ʺ and ʺcivil proceedings involving certain orders 




                                           10 
 
uniquely in furtherance of the state courtsʹ ability to perform their judicial 

functions.ʺ  Sprint, 571 U.S. at 78. 

             Here, only the third category is at issue:  civil proceedings involving 

certain orders uniquely in furtherance of the state courtsʹ ability to perform their 

judicial functions.  Civil contempt orders and orders requiring the posting of 

bonds on appeal fall into this category.  See NOPSI v. Council of City of New 

Orleans, 491 U.S. 350, 368 (1989) (citing Juidice v. Vail, 430 U.S. 327, 336 n.12 (1977); 

Pennzoil Co., 481 U.S. at 13).  In Juidice, the Supreme Court abstained from 

interfering with the ability of New York state courts to issue contempt decrees 

because ʺ[t]he contempt power lies at the core of the administration of a Stateʹs 

judicial system,ʺ and ʺstands in aid of the authority of the judicial system, so that 

its orders and judgments are not rendered nugatory.ʺ  430 U.S. at 335, 336 n.12.  

In Pennzoil, the Supreme Court abstained from interfering with the ability of 

Texas state courts to require the posting of appeal bonds because of the 

ʺimportance to the States of enforcing the orders and judgments of their courts.ʺ  

481 U.S. at 13.  We recently followed this line of cases in finding that abstention 

was appropriate in a case seeking to enjoin New York courts from ordering 




                                           11 
 
attorneysʹ fees in child custody cases.  See Falco v. Justices of Matrimonial Parts of 

Supreme Court of Suffolk Cty., 805 F.3d 425, 428 (2d Cir. 2015). 

             Although Younger mandates abstention only when the plaintiff seeks 

to enjoin ongoing state proceedings and only in the three instances identified in 

Sprint, the Supreme Court has also held that even where no state proceedings are 

pending, federal courts must abstain where failure to do so would result in ʺan 

ongoing federal audit of state criminal proceedings.ʺ  OʹShea, 414 U.S. at 500.  In 

OʹShea, the plaintiffs sought to enjoin state court judges from carrying out 

allegedly unconstitutional policies and practices relating to bond setting, 

sentencing, and jury fees in criminal cases.  Id. at 491‐92.  The Court held that ʺan 

injunction aimed at controlling or preventing the occurrence of specific events 

that might take place in the course of future state criminal trialsʺ would amount 

to ʺnothing less than an ongoing federal audit of state . . . proceedings which 

would indirectly accomplish the kind of interference that [Younger] and related 

cases sought to prevent.ʺ  Id. at 500.  Thus, to avoid effecting ʺa major continuing 

intrusion of the equitable power of the federal courts into the daily conduct of 

state criminal proceedings,ʺ which is ʺantipathetic to established principles of 

comity,ʺ id. at 501‐02, federal courts must be constantly mindful of the ʺspecial 



                                           12 
 
delicacy of the adjustment to be preserved between federal equitable power and 

State administration of its own law,ʺ id. at 500 (quoting Stefanelli v. Minard, 342 

U.S. 117, 120 (1951)).  Hence, OʹShea is an extension of the principles set forth in 

Younger, and although Younger does not apply in the absence of pending 

proceedings, see Ankenbrandt v. Richards, 504 U.S. 689, 705 (1992) (ʺAbsent any 

pending proceeding in state tribunals, therefore, application by the lower courts 

of Younger abstention was clearly erroneous.ʺ (emphasis in original)), the 

considerations underlying Younger are still very much at play even when a suit is 

filed prior to the onset of state proceedings, see OʹShea, 414 U.S. at 500; see also 

Courthouse News Serv. v. Brown, 908 F.3d 1063, 1072 (7th Cir. 2018) (ʺWhile this 

case does not fit neatly into the Younger doctrine, it fits better into the Supreme 

Courtʹs extension of the Younger principles in OʹShea . . . .ʺ). 

             Like Younger, OʹShea has also been applied in certain civil contexts 

involving the operations of state courts.  See Kaufman v. Kaye, 466 F.3d 83, 86 (2d 

Cir. 2006) (abstaining under OʹShea from enjoining internal state court judicial 

assignment procedures).  Many of our sister circuits have abstained in similar 

situations.  See Courthouse News Serv., 908 F.3d at 1065‐66 (abstaining under 

OʹShea, and the principles of federalism and comity that underly it, from 



                                           13 
 
enjoining the Clerk of the Circuit Court of Cook County to release newly filed 

complaints at the moment of receipt); Oglala Sioux Tribe v. Fleming, 904 F.3d 603, 

612 (8th Cir. 2018) (abstaining under OʹShea from enjoining allegedly 

unconstitutional child custody proceedings because ʺ[t]he relief requested would 

interfere with the state judicial proceedings by requiring the defendants to 

comply with numerous procedural requirementsʺ and ʺfailure to comply with 

the district court’s injunction would subject state officials to potential sanctionsʺ); 

Miles v. Wesley, 801 F.3d 1060, 1064, 1066 (9th Cir. 2015) (abstaining under OʹShea 

from enjoining the Los Angeles Supreme Court from reducing the number of 

courthouses used for unlawful detainer actions); Hall v. Valeska, 509 F. Appʹx 834, 

835‐36 (11th Cir. 2012) (per curiam) (abstaining under OʹShea from enjoining 

allegedly discriminatory jury selection procedures); Parker v. Turner, 626 F.2d 1, 8 

& n.18 (6th Cir. 1980) (providing that OʹShea establishes a rule of ʺnear‐absolute 

restraint . . . to situations where the relief sought would interfere with the day‐to‐

day conduct of state trialsʺ).3 


                                                 
3           While the Supreme Court in Sprint made clear that Youngerʹs scope should be 
limited to the three specified categories, 134 S. Ct. at 591, 594, the Court did not suggest 
that abstention under OʹShea should be circumscribed.  Indeed, courts have continued 
to apply OʹShea even after Sprint.  See, e.g., Courthouse News Serv., 908 F.3d at 1072; 
Oglala Sioux Tribe, 904 F.3d at 612; Miles, 801 F.3d at 1064‐65. 
 
                                             14 
 
II.    Application 

              DRNY first argues that the third category of Younger does not apply 

to this case because there is no pending, parallel state court action.  Indeed, 

DRNY is not seeking to enjoin any specific pending action, but it is instead 

seeking to affect the manner in which all Article 17A proceedings ‐‐ present and 

future ‐‐ are conducted.4  Mindful of the Supreme Courtʹs admonition that the 

three ʺexceptionalʺ categories under Younger are to be narrowly construed, 

Sprint, 571 U.S. at 73, 78, 82 (noting that the three categories ʺdefine Youngerʹs 

scope,ʺ that Younger extends ʺno further,ʺ and that it has not ʺapplied Younger 

outside these three ʹexceptionalʹ categoriesʺ), we do not decide whether this case 

fits within the third Younger category, for we conclude that it falls squarely 

within OʹSheaʹs abstention framework. 

              Our decision in Kaufman v. Kaye is instructive.  There, we abstained 

under OʹShea from declaring that New York Stateʹs system for assigning cases 



                                                 
4           We note that DRNYʹs complaint lacks nearly any specificity in its pleading.  The 
complaint itself merely compares the aspects of two pieces of legislation and fails to 
mention a single individual by name.  Indeed, DRNY ʺtenders ʹnaked assertionsʹ devoid 
of ʹfurther factual enhancement.ʹʺ  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (alteration 
omitted) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)).  As drafted, 
DRNYʹs pleading ʺgive[s] no indication of the circumstances that support the 
conclusory allegation of unlawfulness.ʺ  Drimal v. Tai, 786 F.3d 219, 224 (2d Cir. 2015).   
                                             15 
 
among panels of appellate judges violated the Constitution and we refused to 

order the state legislature to establish a new procedure for assigning appeals. 

Kaufman, 466 F.3d at 84‐85, 87.  Doing so, we held, would ʺraise compliance 

issues under the putative federal injunctionʺ as well as claims that ʺthe state 

courtʹs chosen remedy violated the Constitution or the terms of that injunction,ʺ  

which ʺwould inevitably lead to precisely the kind of piecemeal interruptions of 

state proceedings condemned in OʹShea.ʺ  Id. at 87 (internal quotation marks and 

ellipsis omitted).  A recent decision of the Ninth Circuit is also helpful.  In Miles 

v. Wesley, the Ninth Circuit abstained under OʹShea from enjoining the Los 

Angeles Supreme Court from, inter alia, eliminating any courthouses that heard 

unlawful detainer actions.  801 F.3d at 1064.  The court held that the requested 

injunction would result in ʺheavy federal interference in such sensitive state 

activities as administration of the judicial system.ʺ  Id. at 1063 (quoting L.A. Cty. 

Bar Assʹn v. Eu, 979 F.2d 697, 703 (9th Cir. 1992)). 

             In seeking the injunction in this case, DRNY asked the district court 

(and asks this Court now) to direct the New York State Unified Court System, the 

Chief Judge of the State of New York, and the Chief Administrative Judge for the 

Courts of New York to (1) notify all current Article 17A wards of their right to 



                                          16 
 
request modification or termination of their guardianship order, (2) hold 

proceedings that provide augmented substantive and procedural rights ʺno less 

thanʺ those of Article 81 proceedings, and (3) cease future Article 17A 

adjudications ʺuntil defendants ensure that the proceedings provide substantive 

and procedural rightsʺ on par with those of Article 81 proceedings.  Appʹx at 42.   

             As in OʹShea, DRNYʹs requested relief would effect a continuing, 

impermissible ʺauditʺ of New York Surrogateʹs Court proceedings, which would 

offend the principles of comity and federalism.  Simply put, DRNY seeks to 

ʺcontrol[] or prevent[] the occurrence of specific events that might take place in 

the court of future state [Article 17A proceedings.]ʺ  OʹShea, 414 U.S. at 500.  With 

such an injunction in place, anyone seeking or objecting to Article 17A 

guardianship in the future would be able to ʺraise compliance issues under the 

putative federal injunction claiming that the state courtʹs chosen remedy violated 

the Constitution or the terms of that injunction.ʺ  Kaufman, 466 F.3d at 87; see also 

id. (ʺ[A]ny remedy fashioned by the state would then be subject to future 

challenges in the district court.ʺ).  Ongoing, case‐by‐case oversight of state courts, 

like the New York Surrogateʹs Court, is exactly the sort of interference OʹShea 

seeks to avoid.  Kaufman, 466 F.3d at 86 (ʺ[F]ederal courts may not entertain 



                                          17 
 
actions . . . that seek to impose ʹan ongoing federal audit of state . . . 

proceedings.ʹʺ (quoting OʹShea, 414 U.S. at 500)).  Indeed, such ʺmonitoring of the 

operation of state court functions . . . is antipathetic to established principles of 

comity.ʺ  OʹShea, 414 U.S. at 501‐02.  Because this Court has ʺno power to 

intervene in the internal procedures of the state courtsʺ and cannot ʺlegislate and 

engraft new procedures upon existing state . . . practices,ʺ the district court 

correctly abstained from exercising jurisdiction in this case.  See Kaufman, 466 

F.3d at 86 (quoting Wallace v. Kern, 520 F.2d 400, 404‐05 (2d Cir. 1975)).   

             DRNY argues that federal courts have often found state statutes 

unconstitutional, including statutes resulting in the issuance of state court orders.  

It cites landmark decisions such as Obergefell v. Hodges, 135 S. Ct. 2584 (2015) 

(holding that Michiganʹs law prohibiting same‐sex marriage violated equal 

protection and due process rights), and Blakely v. Washington, 542 U.S. 296 (2004) 

(holding that Washingtonʹs sentencing law violates the Sixth Amendment).  But 

those cases did not implicate Younger.  Plaintiffs in Obergefell challenged 

substantive state statutes, and plaintiffs in Blakely simply appealed a final 

judgment of the state courts.  Here, DRNY seeks a far more substantial invasion 

of state courtsʹ domain; it would have federal courts conduct a preemptive 



                                           18 
 
review of state court procedure in guardianship proceedings, an area in which 

states have an especially strong interest.  See Falco, 805 F.3d at 427.  Such review 

would directly impede ʺthe normal course of . . . proceedings in the state courts.ʺ  

OʹShea, 414 U.S. at 500; see also Sprint, 571 U.S. at 73 (noting that abstention is 

proper where relief would impede ʺthe state courtsʹ ability to perform their 

judicial functions.ʺ (quoting NOPSI, 491 U.S. at 368)). 

             DRNY also seeks to have Article 17A declared unconstitutional and 

violative of the Americans with Disability Act and Section 504 of the 

Rehabilitation Act of 1973.  DRNY argues that its request for declaratory relief is 

not subject to abstention, as a declaratory judgment would not order the state 

courts to take certain actions.  We are not persuaded.  In Samuels v. Mackell, the 

Supreme Court held that ʺordinarily a declaratory judgment will result in 

precisely the same interference with and disruption of state proceedings that the 

longstanding policy limiting injunctions was designed to avoid.ʺ 401 U.S. 66, 72 

(1971); see also Miles, 801 F.3d at 1063‐64 (noting that where OʹShea is implicated, 

even where plaintiffs narrow their request only to declaratory relief, abstention is 

proper where the relief sought ʺwould inevitably set up the precise basis for 

future intervention condemned in OʹSheaʺ because ʺthe question of defendantsʹ 



                                           19 
 
compliance with any remedy imposed could be the subject of future court 

challengesʺ (internal citations omitted)); Kaufman, 466 F.3d at 85 (abstaining 

under OʹShea from hearing Kaufmanʹs complaint seeking injunctive and 

declaratory relief).  Thus, the district court properly abstained from exercising 

jurisdiction even as to DRNYʹs request for declaratory relief. 

             We conclude by noting that abstention here is supported by the 

ʺavailability of other avenues of relief.ʺ  OʹShea, 414 U.S. at 504.  DRNY may still 

avail itself of the state courts to challenge the constitutionality of Article 17A 

proceedings.  See Foxhall Realty Law Offices, Inc. v. Telecomms. Premium Servs., Ltd., 

156 F.3d 432, 435 (2d Cir. 1998) (ʺState courts are courts of general jurisdiction 

and are accordingly presumed to have jurisdiction over federally‐created causes 

of action unless Congress indicates otherwise.ʺ).  DRNY and any aggrieved 

individuals will be able to obtain sufficient review in state court and, if needed, 

the Supreme Court of the United States.  See Allen v. McCurry, 449 U.S. 90, 105 

(1980) (noting the Supreme Courtʹs confidence in state courts to adjudicate 

constitutional issues); Kaufman, 466 F.3d at 87‐88.  Indeed, New York state courts 

have been diligent in reviewing the sufficiency of Article 17A proceedings, see, 

e.g., In re Mark C.H., 906 N.Y.S.2d 419, 427 (Sur. Ct. New York County 2010); In re 



                                          20 
 
D.D., 19 N.Y.S.3d 867, 869‐71 (Sur. Ct. Kings County 2015), and understand well 

the differences between Article 17A proceedings and Article 81 proceedings, see 

In re Chaim A.K., 885 N.Y.S.2d at 584‐90. 

                                  CONCLUSION 

             Accordingly, for the reasons set forth above, the judgment of the 

district court is AFFIRMED. 




                                         21